Citation Nr: 1226089	
Decision Date: 07/27/12    Archive Date: 08/03/12

DOCKET NO.  01-04 528A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial compensable rating for an anxiety disorder from October 1, 1999, to February 12, 2002.  

2.  Entitlement to a rating in excess of 10 percent for an anxiety disorder from February 13, 2002, to September 9, 2010. 

3.  Entitlement to a rating in excess of 50 percent for an anxiety disorder since September 10, 2010. 

4.  Entitlement to an initial rating in excess of 10 percent for residuals of resection of the distal clavicle of the right (major) shoulder.  

5.  Entitlement to an initial rating in excess of 10 percent for patellofemoral syndrome of the left knee.  

6.  Entitlement to an initial rating in excess of 10 percent for patellofemoral syndrome of the right knee.  

7.  Entitlement to an initial compensable rating for a forehead scar as a residual of a head injury from October 1, 1999, to September 15, 2010. 

8.  Entitlement to a rating in excess of 10 percent for a forehead scar as a residual of a head injury since September 16, 2010.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J Fussell


INTRODUCTION

The veteran had active service from September 1979 to September 1999. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).  A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal except for VA treatment records as described herein.  

The Veteran testified at a Board Hearing in April 2005 before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing testimony is on file. 

The Board remanded this case in 2005 to obtain treatment records and to afford the Veteran VA rating examinations.  In 2010 the Board noted that the treatment records had been obtained but that the Veteran had not been afforded VA rating examinations and, so, the case was remanded for that purpose.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Thereafter, a December 2011 rating decision confirmed and continued the ratings assigned for the disorders at issue except that the noncompensable rating for a scar as a residual of a head injury, which had been in effect since October 1, 1999, was increased to 10 percent effective September 16, 2010 (date of VA examination); and the evaluation for the service-connected anxiety disorder (which had been assigned a noncompensable rating from October 1, 1999, to February 12, 2002, and a 10 percent rating from February 13, 2002) was increased to a 50 percent rating effective September 10, 2010 (date of VA examination).  

However, the Supplemental Statement of the Case (SSOC) in December 2011 erroneously stated that the ratings assigned for the scar as a residual of a head injury had been increased from a noncompensable rating to a 50 percent rating effective September 16, 2010.  From the foregoing, it is clear that the rating for the service-connected scar as a residual of a head injury was actually only increased to a 10 percent rating (and not a 50 percent rating) effective September 16, 2010.  Accordingly, the issues are as stated on the title page.  

The Board remands in 2005 and 2010 noted that several issues had been raised by the record.  These were whether new and material evidence has been received to reopen previously denied claims for service connection for arthritis and a left shoulder condition; service connection for asthma; and increased ratings for hypertension and for gastroesophageal reflux disease (GERD).  Because there had been no RO adjudication of these matters, the Board had no jurisdiction and in both the 2005 and the 2010 Board remands, these matters were referred to the RO for appropriate action.  However, as yet, the RO has still not taken any action on these matters and, so, the Board must once again refer these matters to the RO for appropriate action.  

As a result of the December 2011 rating decision, the Veteran now has a combined disability rating of 80 percent.  Thus, the Veteran meets the schedular criteria for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) under 38 C.F.R. § 4.16(a).  When a veteran seeks an increased rating and submits evidence of unemployability due to service-connected disabilities, the question of entitlement to a TDIU rating is raised and must be adjudicated by VA.  See Jackson v. Shinseki, 587 F.3d 1106, 1109 (Fed.Cir.2009); Comer v. Peake, 552 F.3d 1362, 1367 (Fed.Cir.2009).  These requirements, however, are not met in this case because the VA psychiatric examination in September 2010 noted that the Veteran continued to be gainfully employed.  Although a December 2011 note from a Decision Review Officer indicates that this matter was to be referred to the RO, because the record contains and the Veteran cites no evidence of unemployability, there is no err in not discussing or referring to the RO the issue of entitlement to a TDIU rating .  See Jackson, 587 F.3d at 1109; Comer, 552 F.3d at 1367.  


FINDINGS OF FACT

1.  From October 1, 1999, to February 12, 2002, the Veteran had no more than mild anxiety with occasional panic attacks manifested by complaints of memory loss but the psychiatric rating examination in November 1999 did not demonstrate memory loss and found that his occupational performance was excellent, he had many friends, and he was fully oriented, logical in his speech and had a range of affect and euthymic mood and although insight and judgment were marred by some anxiety, he had no hallucinations, delusions or suicidal or homicidal ideation.   

2.  From February 13, 2002, to September 9, 2010, the Veteran's complaint of panic attack with memory loss was also accompanied by complaints during panic attacks of somatic symptoms as well as his having impaired sleep but he had no depression and continued to not need psychiatric treatment and there was no evidence of a cognitive deficit.  

3.  Since September 10, 2010, the Veteran has had unusual psychomotor activity, is easily distracted and confused and has a rambling thought process with increased episodes of panic attacks but has not had spatial disorientation, neglect of personal hygiene, near continuous panic attacks, suicidal or homicidal ideation or obsessional rituals which interfere with routine activities or affect independent, appropriate and effective functioning.

4.  The Veteran is right handed and his residuals of resection of the distal right clavicle are not productive of ankylosis or guarded or loose movement and flexion and abduction are each greater than 90 degrees 

5.  The evidence does not show more than mild left knee disability and the Veteran does not have any actual instability, subluxation, limitation of extension or a compensable degree of limited flexion of the left knee, he does not have additional functional loss due to more or less movement than normal, weakened movement, excess fatigability, incoordination, swelling, deformity or atrophy from disuse.  

6.  The evidence does not show more than mild right knee disability and the Veteran does not have any actual instability, subluxation, limitation of extension or a compensable degree of limited flexion of the right knee, he does not have additional functional loss due to more or less movement than normal, weakened movement, excess fatigability, incoordination, swelling, deformity or atrophy from disuse. 

7.  Prior to the September 16, 2010, VA rating examination the evidence established only that the Veteran's scar of his forehead was small and well healed and there was no evidence that the scar was painful, poorly nourished or repeatedly ulcerated or productive of any functional impairment or in any manner disfiguring.  

8.  VA examination of September 165, 2010, found that the Veteran had a forehead scar which was 0.10 cms. wide and 1.0 cm long but it is superficial, nontender, and barely perceptible due to very slight discoloration but is not elevated, depressed, keloid, adherent, abnormality of texture, and is without loss of underlying soft tissue; also, it is not indurated or inflexible and is not productive of any distortion, asymmetry or functional impairment.   


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for an anxiety disorder from October 1, 1999, to February 12, 2002, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.21, 4.126, 4.130, Diagnostic Code 9413 (2011).

2.  The criteria for a rating in excess of 10 percent for an anxiety disorder from February 13, 2002, to September 9, 2010, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.21, 4.126, 4.130, Diagnostic Code 9413 (2011).

3.  The criteria for a rating in excess of 50 percent for an anxiety disorder since September 10, 2010, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.21, 4.126, 4.130, Diagnostic Code 9413 (2011).  

4.  The criteria for an initial rating in excess of 10 percent for residuals of resection of the distal clavicle of the right (major) shoulder are not met.  38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.69, Diagnostic Codes 5010 - 5003 - 5201 (2011).

5.  The criteria for an initial rating greater than 10 percent for patellofemoral syndrome of the left knee are not met.  38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, Diagnostic Codes 5014 - 5260 - 5261 (2011).  

6.  The criteria for an initial rating greater than 10 percent for patellofemoral syndrome of the right knee are not met.  38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, Diagnostic Codes 5014 - 5260 - 5261 (2011). 

7.  The criteria for an initial compensable rating for a forehead scar as a residual of a head injury from October 1, 1999, to September 15, 2010, are not met.  38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.21, Diagnostic Code 7800; effective prior to and after August 30, 2002; and since October 23, 2008.  

8.  The criteria for a rating in excess of 10 percent for a forehead scar as a residual of a head injury since September 16, 2010, are not met.  38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.69, Diagnostic Code 7800; effective since October 23, 2008.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) (effective November 9, 2000) VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.156(a), 3.159, and 3.326(a).  The duty to notify requires that on receipt of a substantially complete application for benefits, VA must provide notice of (1) information and evidence, medical or lay, needed for claim substantiation, (2) which portion that VA will seek to provide; and (3) that which the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159; see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice was intended to be provided prior to an initial unfavorable decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

This appeal arises in part from the Veteran's disagreement, by filing his Notice of Disagreement (NOD) with the initial ratings assigned upon granting service connection for the disabilities at issue.  The Veteran was provided appropriate VCAA notice as to his claims for service connection by RO letter in March 2001.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Accordingly, the Board finds that VA satisfied its duties to notify the Veteran in this case. 

Duty to Assist

VA must also make reasonable efforts to assist the claimant in identifying and obtaining evidence necessary for claim substantiation, unless no reasonable possibility exists that such assistance would aid in claim substantiation.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  

The RO has obtained the Veteran's service treatment records (STRs) and he testified in support of his claims at a hearing.  His VA outpatient treatment (VAOPT) records are on file, as are private clinical records.  

The Veteran was afforded VA examinations for the claims for increase.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  This includes recent examinations, pursuant to the 2005 and 2010 Board remands, and as requested at the 2005 hearing (see page 43 of that transcript).  The Board finds that these examinations comply with the remand requests.  

Even in light of the duty to independently consider issues suggested by the evidence of record, under Comer v. Peake, 552 F.3d 1362, 1368 (Fed.Cir. 2009), "the Board is entitled to assume the competence of a VA examiner unless the competence is challenged.  Rizzo [v. Shinseki,] 580 F.3d at 1290-91.  The argument that a VA medical examiner's opinion is inadequate is sufficiently close to the argument raised in Rizzo that it should be treated the same."  Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011).  Here, the Veteran does not challenge the competence of any examiner or the adequacy of any rating examination. 

And all this was in substantial compliance with the Board remand.  Substantial, rather than absolute or strict, remand compliance is the appropriate standard for determining remand compliance under Stegall v. West, 11 Vet. App. 268 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).  

As there is no indication that the Veteran was unaware of what was needed for claim substantiation nor any indication of the existence of additional evidence for claim substantiation, the Board concludes that there has been full VCAA compliance.  The Board finds these actions have satisfied VA's duty to assist and that no additional assistance is required.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

Background

On official psychiatric examination in November 1999 the Veteran was neatly dressed and appeared to have good hygiene.  His gait was unremarkable and he had no signs of invalidism.  He was cooperative.  He complained that he sometimes had panic attack and that his head would hurt.  He complained loss of memory of simple thing, e.g., names.  He reported that he had to write everything down, otherwise he would forget.  He was now more worried about the future.  When he worried, he had chest pains and shortness of breath.  He denied having hallucinations and delusions.  He denied other symptoms of mood disorders, anxiety disorder, psychosis, sociopathy, substance abuse, and attention deficit disorders or eating disorders.  He had had right knee surgery in 1996 and left knee surgery in 1999, and right shoulder surgery in 1997.  Head trauma had occurred when accidently hit by a piece of weight room equipment in 1992, but he also reported that his head had gone through a windshield in a vehicular accident in 1987 and he had had a loss of consciousness.  He had been married twice, with his current marriage lasting 11 years and had two sons.  He had a large circle of friends and enjoyed leisure time activities, including fixing homes, playing baseball and coaching baseball.  Since leaving military service he had worked for a civilian security firm.  

On mental status examination the Veteran appeared alert, fully oriented, and his motor behavior was unremarkable.  He demonstrated a range of affect and euthymic mood.  He was cooperative and his thought content was devoid of hallucinations, delusions, as well as suicidal and homicidal ideation.  He spoke in a logical manner.  Cognitive testing revealed he could recite 6 numbers forward and 4 numbers backward.  He remembered 2 out of 4 objects in five minutes with 4 prompts.  He subtracted serial 7s from 100 twice, but then refused stating that he could not do it.  He subtracted 3s from 40 making only one mistake.  His insight and judgment were marred by some anxiety.  The diagnosis was a mild anxiety disorder, not otherwise specified.  He was close to his family, had many friends, and had age appropriate leisure time activities.  His occupational performance was excellent and his self-esteem appeared to be good.  His Global Assessment of Functioning (GAF) score was 85.  He knew who his heirs were, could calculate change, and knew the nature and extent of his property.  He was competent.  

On official general medical examination in November 1999 the Veteran reported having injured his right shoulder in physical training in 1996.  He related having trouble sleeping on his right side because of his right shoulder injury and subsequent surgery.  He complained of trouble walking and not being able to run due to left knee surgery and indicated that he sometimes hobbled.  He complained of aching or stiffness of all his joints and the symptoms were essentially constant and which precluded him from walking much or running.  After his inservice right shoulder surgery he had had a painful scar and had trouble sleeping on that side.  He reported not being able to run due to both of his knees.  After having been hit on the head with a dumbbell during service he had a laceration which required suturing of his scalp.  He reported having pain in the area of his right shoulder scar, i.e., that the scar was painful to touch which made getting dressed in the morning uncomfortable.   

On physical examination the Veteran was alert and his posture and gait were normal.  As to his skin, he had two arthroscopy scars on the left knee, each being 1 by 1 cms.  There was a small and well healed scar on his scalp.  He was right handed.  He could easily make a fist.  He had normal hand strength.  He reported that his knees bothered him, which limited his function as to standing and walking.  He had slight tenderness over the right shoulder.  Actively and passively right shoulder flexion was to 150 degrees, abduction was to 135 degrees, and internal and external rotation were to 90 degrees.  Motion of the right shoulder was additionally limited by pain.  On examination of his knees, active and passive flexion was limited by pain to 135 degrees on the right and to 125 degrees on the left, with extension to 0 degrees, bilaterally.  Patellar compression test was negative, bilaterally.  Drawer's test and McMurray's tests were negative, bilaterally.  Motor function was 5/5 and equal in the upper and lower extremities.  Sensation to light touch was intact.  Deep tendon reflexes (DTRs) were +2 at the biceps and knees and +1 at the triceps.  

X-rays of the Veteran's knees were normal and a right shoulder X-ray showed amputation of the most distal portion of the right clavicle, due to surgery.  The pertinent diagnoses were postoperative residuals of a right shoulder sprain with painful scar; bilateral knee sprains; and status post well healed laceration of the scalp.  The examiner observed that the Veteran reported that his knee problems aggravated him so much that he had not been allowed to go to a police academy and, so, was restricted in his ability to continue in a law enforcement career; otherwise, his right shoulder caused pain and some decreased range of motion despite his past surgery.  Additionally, he was plagued by multiple arthralgias.  

Tricare records show that X-rays of the Veteran's knees in January 2002 revealed no abnormality.  

On official psychiatric examination on February 13, 2002, the Veteran's medical records were reviewed.  He had been on numerous medications for pain in his knees and shoulder, and for other symptoms, but not for anxiety.  He had been working as a scheduler and manager full-time but had had reduced his employment to part-time.  He had been married for 11 years.  He complained of panic attacks with shortness of breath and chest pain.  He related that when he had a panic attack he would forget what he was doing.  

On mental status examination the Veteran was alert and fully oriented.  His affect was cordial and cooperative.  He described himself as a perfectionist, strict, and being very responsible.  He was strict and demanding about cleanliness in his own home.  He had insomnia.  Since 1994, he had had panic attacks when under stress.  The symptoms consisted of anxiety, shortness of breath, chest pain with a belief that he was having a heart attack, and stomach problems with pain and acid reflux.  He could not think clearly when this occurred and he often forgot what he was going to do and then had to sit down for a while until he calmed down, at which time the chest pain would fade.  There was no evidence of hallucinations, delusions or cognitive deficit of any kind.  The diagnosis was a panic disorder without agoraphobia, as manifested by recurrent episodes of acute anxiety with shortness of breath, chest pain, rapid heartbeat, stomach pain with acid reflux, and other symptoms.  Another diagnosis was an obsessive-compulsive personality disorder, as manifested by perfectionism, preoccupation with rules and schedules, excessive devotion to work, and excessive concern about cleanliness.  His GAF score was 56.  

On official general medical examination in February 2002 the Veteran complaints as to his right shoulder and both knees were rubbing of bones and aching for the last 4 to 5 years which he related caused pain, weakness, stiffness, swelling, inflammation, instability, locking, fatigue, and a lack of endurance.  He had difficulty getting out of bed in the morning.  He had stiffness and locking of the knees.  He had trouble walking down stairs.  At times he had pain when writing.  He sometimes had swelling of the left knee.  Each morning he took hot showers and Motrin to alleviate pain.  He had flare-ups, off and on but usually daily which was distressing.  These lasted 30 minutes to an hour.  He had flare-ups upon overuse of the knees, e.g., when riding a bicycle.  His knees always hurt in the morning.  For relief he took hot showers, applied cold packs, and took medications such as Motrin, Naprosyn, and prednisone.  His problems with his knees limited the amount of time he could sit in front of a computer.  He would awaken at night due to pain in his shoulder and his knees.  All of these things affected his productivity.  He had no constitutional symptoms of joint disease.  He also reported having limitation of motion and strength of his right shoulder.  

On physical examination the Veteran was in no acute distress.  He had no edema of his extremities.  DTRs were 2+ at the biceps, triceps, knees, and ankles.  He was right handed.  His shoulders appeared normal and he had full range of motion with no pain on the left.  He had pain beginning at 90 degrees of flexion (with normal being to 180 degrees) and restricted range of motion to 160 degrees in the right shoulder.  He had pain beginning at 110 degrees of right shoulder abduction (with normal being to 180 degrees), with that motion limited to 140 degrees.  He had full and painless external rotation (with normal being to 90 degrees) but pain beginning at 75 degrees of internal rotation which was limited to 85 degrees (with normal being to 90 degrees).  It was reported that "[p]ain was his De Luca issue."  He had substantial guarding and fear of pain while performing motion of the right shoulder.  He tended to lean to the right, to favor his left knee.  He used no crutches, cane or brace to ambulate.  

On examination of the Veteran's knees, he had pain on right knee flexion beginning at 95 degrees with flexion limited to 110 degrees.  Pain began at 110 degrees of flexion in the left knee with flexion limited to 125 degrees.  As to extension, he had no pain with forced extension of the right knee but had pain beginning at 0 degrees of left knee extension, continuing thought that range of motion during forced extension.  Drawer's sign and McMurrary's signs were negative.  Pain in each knee was his "De Luca issue."  His posture and gait were normal.  He could stand for 1/2 hour and walk for 3 miles.  Upper extremities motor function was normal and power was 5/5.  There was no muscle atrophy.  Sensation to pain and touch was within normal limits.  X-rays revealed residuals of an osteotomy of the lateral portion of the right clavicle but no evidence of post procedural complications and a normal glenohumeral joint.  X-rays of his knees were negative.  

The diagnoses were a scar and limitation of motion of the right shoulder; patellofemoral syndrome of each knee with negative X-rays; and a scar of the forehead.  It was noted that he could perform his work as a scheduler for a security company.  He could do most aspects of daily living.  

On file are clinical records from a military medical facility from 2001 to 2004 reflecting evaluation and treatment for multiple problems, including polyarthralgias.  

In a May 2004 statement the Veteran reported, among other things, that he had arthritis in multiple joints, including his hand, right shoulder, and both knees.  He had stiffness in his knees with muscle spasms and painful motion.  Without taking medication, having hot massages, and applying cold packs he could not function.  He had problems walking down stairs due to his knees.  He had problems driving for a long period of time.  Muscle spasms in both shoulders on any motion, and repeated motion of the shoulders caused great discomfort.  

At the April 2005 Board hearing the Veteran testified that he had limited right shoulder motion, particularly with respect to reaching behind his back.  He sometimes had swelling.  He sometimes applied ice during the day and heat at night.  In the mornings he had to take hot showers to regain mobility in his right arm (and his knees).  His right shoulder pain interfered with his sleep.  He could not lift his right arm as he had been able to in the past.  Pages 5 and 6 of the transcript.  It had gotten worse lately.  He could not do a lot of heavy lifting.  He could pick up a gallon of milk if it was directly in front of him but not from the side.  His ability to carry objects was limited by right shoulder pain.  Normally, he used something to carry objects, e.g., a carriage or stroller.  Page 6.  He had to be careful about how he used his right arm to arise from bed.  He received treatment for his right shoulder at a military medical facility.  He took Plaquenil for arthritis and pain for all of his joints.  Page 7.  He also took other medications for his joints problems.  Page 8. 

The Veteran testified that he felt that he had loss of motion in his left knee.  He had difficulty going down stairs and, as a result, he had to go down stairs sideways and not straight down.  He had instability in his knees, particularly in the left knee.  He had swelling in both knees, but particularly in the left knee.  His pain averaged 8 in the left knee on a scale of 10.  Page 9.  He had bought a brace for his left knee.  He used this when engaging in extra activity, e.g., walking around too much.  He also had an inflatable brace for his right knee.  He could no longer kneel down on his knees.  Wearing braces help, somewhat, to alleviate his instability.  Page 10.  His treating physicians had told him that he had arthritis in both knees.  Page 12.  

As to his anxiety, the Veteran testified that he had last held down a full-time job about a year and a half ago, when he had worked as a scheduler but he had developed locking in his knees and had problems with prolonged sitting or driving.  Page 13.  He had been told by a recent examiner that he had issues with compulsive behavior, particularly an inability to sit still.  Pages 13 and 14.  This placed stress on his social and marital life.  Page 14.  He did not have depression but could quickly become stressed.  Page 15.  He had had a couple of panic attacks, and last month he had had two panic attacks.  He often had memory loss but he thought that it might be part of the normal aging process.  He could not follow a schedule on his own but had to write down a list of things to do.  Anxiety would keep him awake.  Page 16.  

The Veteran also testified that symptoms related to his knees also interfered with this sleep.  Page 16.  He was right handed.  Page 24.  He had more limitation of motion in the left knee than the right knee.  Page 30.  Overall, his symptoms were worse in his left knee than his right knee.  Page 31.  Stress, even including having to attend examinations and physicians appointments, could trigger panic attacks.  Pages 31 and 32.  

In a July 2005 letter the Veteran stated that his degenerative arthritis of multiple joints had kept him out of the workforce.  

On VA psychiatric examination on September 10, 2010, the Veteran's claim files and medical records were reviewed.  The Veteran reported that he remained married and his marital relationship was good but that his wife was stressed by his worrying, as were both of his sons.  He believed that his irritability during periods of anxiety had a negative impact on his family relationships.  He had many acquaintances in the area because he knew people from the military, from when he used to coach and because of his current position as an ROTC instructor at a high school.  He enjoyed home repairs and gardening, and these activities calmed him.  He had no history of suicide attempts, violence or assaultiveness.  He believed his interpersonal relationships were satisfactory and stated that being around people made him feel better.  He enjoyed mentoring teens.  He had no problems with alcohol or other substance abuse.  He was not receiving outpatient treatment for a mental disorder.  He had not been hospitalized for treatment of a mental disorder.  

The Veteran reported that he sometimes had panic attacks for no reason. He described escalating worrying about responsibilities, things that had to be completed by a deadline or meetings with authority figures or others.  This sometimes led to episodes during which he felt very nervous and was unable to focus or maintain concentration.  He could become restless and would pace back and forth.  At those times he felt as if he was choking and could not breathe.  On several occasions he had felt as if he had been having a heart attack but medical tests had revealed no heart problems, aside from hypertension.  These episodes occurred at home 3 or 4 times per week and lasted an hour.  They were severe because he was preoccupied, irritable with family members, and unable to accomplish household tasks until he had composed himself.  He had experienced episodes at work 4 to 5 times a week, and these lasted 10 to 20 minutes and were severe because he was unable to function adequately, stating that his mind would go blank.  

The Veteran also reported having sleep disturbance which occurred when he awoke during the night and would begin to ruminate, being unable to go back to sleep.  This occurred 3 times per week and was of moderate severity.  It caused him to feel exhausted the next day and forced him to take a nap during the day.  The frequency and severity of his anxiety symptoms had worsened in recent years.  His family had repeatedly recommended that he seek treatment but he had not done so because he was embarrassed about his anxiety problems and did not like to consider or talk about it.  He also reported having pain and severe stiffness in his shoulders upon arising every morning until he had taken a hot shower.  He also related having mild pain in both knees 3 to 4 times per week that responded to over-the-counter medications.  

On mental status examination the Veteran was clean and neatly groomed.  He was appropriately and casually dressed.  As to psychomotor activity, he was tense and restless, and exhibited hand wringing.  His speech was spontaneous and rapid.  He was cooperative and his affect was appropriate.  He was easily distracted and was unable to perform serial 7's but was able to spell a word forward and backwards.  However, he was easily distracted and confused.  He was fully oriented.  He had a rambling thought process.  He had no delusions.  As to judgment, he understood the outcome of behavior and, as to insight; he understood that he had a problem.  By his report, he had sleep impairment but he did not have any inappropriate behavior.  He interpreted proverbs appropriately.  He did not have any obsessive or ritualistic behavior.  He had no suicidal or homicidal thoughts.  He had good impulse control and no episodes of violence.  He was able to maintain minimal personal hygiene.  He had no problems with the activities of daily living.  His remote memory was normal but his recent memory was mildly impaired, such that he had trouble remembering the names of people and what his wife had told him.  

Psychological testing indicated significant somatic complaints but also reflected worry, anxiety, shyness, discomfort being around others, and self criticism.  The Veteran described himself as financially well organized.  His usual occupation was as a full-time ROTC instructor for the last 2 to 5 years.  In the last 12 months he had lost 2 weeks of time from work due to exhaustion from a lack of sleep or his gastrointestinal problems.  As to problems related to occupational functioning, he reported that he had decreased concentration and was unable to function or work for periods of 10 to 20 minutes during episodes of anxiety.  

The diagnosis was a generalized anxiety disorder.  His GAF score was 56.  His psychiatric symptoms resulted in deficiency in work, mood and thinking but not in judgment.  As to this, he stated that he could not think clearly, read or respond appropriately to others in conversation during periods of anxiety.  Also, as to his family, he reported that when anxious he was restless and irritable.  He reported that although his grades had been good, he had felt overwhelmed by deadlines and consequently dropped classes he had been taking and discontinued his coursework towards a bachelor's degree about 2 years ago.  Because of this he had given up his goal of obtaining college degree. 

On VA examination on September 16, 2010, it was reported that the Veteran worked full-time as a substitute teacher.  The 2 weeks of time lost from work in the last 12 months had been due to illness and medical appointments for headaches, neck pain, bilateral knee and shoulder conditions.  He reported that as to his right shoulder, it felt tense and he had difficulty reaching behind him.  The shoulder felt like it was pulling and it caused problems sleeping at night due to pain. He had difficulty lifting up light objects, of 20 to 30 pounds, 1 or 2 times weekly.  He reported that this condition had progressively worsened.  

The Veteran also reported having bilateral knee pain, worse in the left knee.  He reported having knee pain if he were on his knees and being unable to squat.  He also had difficulty going down stairs, having to go down sideways.  He slept with a pillow between his knees and had occasional swelling in his right knee.  He reported that his right knee pain was 6 on a scale of 10 and his left knee pain was 7 or 8.  He stated that he had been told that his left kneecap was not in the correct place, and caused him more discomfort.  He indicated that he occasionally limped due to his left knee.  

On physical examination the Veteran reported that he was right handed.  He had no deformity, giving way, instability, incoordination, episodes of dislocation or locking, or symptoms of inflammation of either shoulder.  He had pain, stiffness, and weakness as well as decreased speed.  It was reported that his condition did not affect motion of the shoulders and he had no flare-ups.  

As to the Veteran's knees there was no deformity, giving way, instability, weakness, incoordination, episodes of locking, effusion, or symptoms of inflammation.  He had pain and stiffness as well as decreased speed of motion of the knees.  It was reported that his condition did not affect motion of the knee and he had no flare-ups.  He was able to stand for more than 1 hour but less than 3 hours and was able to walk 1 to 3 miles.  He intermittently or occasionally used knee braces.  His gait was normal and there was no evidence of abnormal weight-bearing.  

Range of motion testing revealed right shoulder flexion was to 160 degrees, abduction was to 170 degrees, internal rotation was to 90 degrees, and external rotation was to 85 degrees.  There was evidence of pain following repetitive motion and there were additional limitations after three repetitions of motion, the most important factor being pain.  Left knee flexion was to 130 degrees and right knee flexion was to 140 degrees.  Extension was full in each knee.  There was objective evidence of pain with active motion in each knee.  There were additional limitations in each knee after three repetitions of motion, the most important factor being pain.  Flexion in the left knee after repetition was to 100 degrees and it was to 120 degrees in the right knee.  There was no ankylosis and the most likely cause of the limitation of motion was pain.  

X-rays of the knees were normal and without significant degenerative joint disease.  A right shoulder X-ray revealed widening of the acromioclavicular joint, possibly post surgical.  The diagnoses were a strain of both knees and the right shoulder with widening of the acromioclavicular joint.  These conditions did not have any significant effect of the Veteran's usual occupation and each had only a mild impact on the usual daily activities of performing chores, exercising, and sports.  

Also on VA examination on September 16, 2010, the Veteran had a small and fading scar on the middle of his forehead from having been hit with a piece of metal during inservice training.  There was no skin breakdown and no report of pain but only had some itching at that site when sweating during the summer.  The scar was 0.10 cms. in width and 1.0 cms. in length and, thus, was less than 6 square inches (or 39 sq. cms.).  The scar was not painful and was superficial.  There was no sign of skin breakdown, inflammation, edema, abnormal texture, induration, inflexibility or adherence.  It was not keloid, elevated or depressed.  There was no underlying loss of soft tissue.  It was slightly lighter in color than the surrounding skin.  The diagnosis was residual scarring of the forehead secondary to injury, covering less that .1 percent of the surface area of the face and of the total visible body surface ears.  There was no gross distortion or asymmetry.  Four color photographs were taken and associated with the claim files.  

Records contained in the Virtual VA paperless claims processing system include VAOPT records which show that in December 2010 the Veteran could squat and stand on each leg for 30 seconds.  His gait was normal.  During psychological evaluation in January 2011 the Veteran's GAF score was 55.  

General Rating Principles

Ratings for a service-connected disability are determined by comparing current symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which is based as far as practical on average impairment in earning capacity.  Separate diagnostic codes (DCs) identify the various disabilities. 38 U.S.C.A. § 1155.  Disabilities are viewed, and examinations are interpreted, historically, in order to accurately reflect the elements of disability present.  38 C.F.R. § 4.1, 4.2.  A higher rating is assigned if it more nearly approximates such rating.  38 C.F.R. §§ 4.7, 4.21.  

Separate ratings may be assigned either initially or during any appeal for an increased rating for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119 (1999) (initial staged ratings).  

An unlisted condition may be rated under a closely related disease or injury by the use of a "built-up" DC under 38 C.F.R. § 4.27, with consideration given to relevant medical history, current diagnosis, symptomatology, functions affected and anatomical localization.  38 C.F.R. § 4.20.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  The assignment of a particular DC is "dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  

Anxiety Disorder

Under 38 C.F.R. § 4.126 (a) and (b) consideration is given to the frequency, severity, and duration of psychiatric symptoms as well as the length and capacity for adjustment during periods of remission.  While consideration is given to the extent of social impairment, a psychiatric rating will not be assigned solely on the basis of social impairment.  

Under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9413, the General Rating Formula for Mental Disorders, sets forth the criteria for a noncompensable rating for an anxiety which are that a mental condition which has been formally diagnosed, but the symptoms of which are not severe enough either to interfere with occupational and social function or to require continuous medication warrants a noncompensable evaluation.  The criteria for 10 percent, are occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  

The criteria for 30 percent are occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, and recent events).  The criteria for 50 percent are occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks (more than once a week); difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  The criteria for 70 percent are occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships).  

It is noted that the use of "such as" in 38 C.F.R. § 4.130 demonstrates that the specified factors for each incremental psychiatric rating are not requirements for a particular rating but are examples providing guidance as to the type and degree of severity, or their effects on social and work situations.  Thus, any analysis should not be limited solely to whether the symptoms listed in the rating scheme are exhibited; rather, consideration must be given to factors outside the specific rating criteria in determining the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  

The Global Assessment of Functioning (GAF) is a scaled score that mental health professionals assign upon examination of a patient reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  However, a GAF score is only one factor in determining a psychiatric disability rating.  Brambley v. Principi, 17 Vet. App. 20, 26 (2003).  

A GAF score of 81 to 90 indicates that the examinee has no symptoms or minimal symptoms (e.g., mild anxiety before an examination), good functioning in all areas, is interested and involved in a wide range of activities, socially effective, is generally satisfied with life, and has no more than everyday problems or concerns (e.g., an occasional argument with family member).  A GAF score of 71 to 80 indicates that the examinee has, if any symptoms are present, symptoms which are transient or expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument) but no more than slight impairment in social, occupational or school functioning (e.g., temporarily falling behind in school work).  A GAF score of 61 to 70 indicates that the examinee has some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functions pretty well with some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates that the examinee has moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with co-workers).  

Neither the number of symptoms, nor the type of symptoms, nor the GAF score controls in determining whether the criteria for a higher rating have been met. It is the effect of the symptoms, rather that the presence of symptoms, pertaining to the rating criteria that determines the rating. 


Initial Compensable Rating For An Anxiety Disorder From October 1, 1999, to February 12, 2002

The initial noncompensable rating assigned was in effect from the day after the Veteran's discharge from active service until the day preceding the February 13, 2002, official psychiatric rating examination.  The official psychiatric rating examination upon which the noncompensable rating was based was the examination in November 1999.  That examination revealed that while the severity was classified as mild, which was in keeping with the GAF score of 85, and his primary complaints were occasional panic attacks manifested by memory loss, but at the time of the rating examination he did not manifest any significant memory loss.  Rather, during that examination he failed to cooperate fully with the examiner in performing serial 7's and otherwise there was no significant impairment of his memory.  Rather, he had been employed in a civilian occupation since service discharge and his occupational performance was excellent and his self-esteem appeared to be good.  He maintained his marriage of 11 years and had a large circle of friends and enjoyed leisure time activities, including fixing homes as well as playing and coaching baseball.  He was alert, fully oriented, cooperative, and logical in his speech.  His motor behavior was unremarkable and he had a range of affect and euthymic mood.  He was cooperative and his thought content was devoid of hallucinations, delusions, as well as suicidal and homicidal ideation.  The diagnosis of mild impairment was based, apparently, upon the conclusion that he had some anxiety with respect to his insight and judgment which were marred by some anxiety.  

Significantly, the Veteran was not undergoing any psychiatric treatment at that time nor had he been hospitalized for psychiatric purposes.  Given these circumstances, a compensable disability rating was not warranted. 

A Rating In Excess of 10 Percent For An Anxiety Disorder From February 13, 2002, to September 9, 2010

Initially, the Board notes that the February 13, 2002, psychiatric rating examination found that the Veteran had an obsessive-compulsive personality disorder, and the Veteran testified that an examiner had told him that he had issues with compulsive behavior.  While service connection is not in effect for a personality disorder of any kind, much less an obsessive-compulsive personality disorder, the Board is unable to distinguish symptoms due to such a personality disorder from those due to his service-connected anxiety disorder.  Accordingly, all psychiatric symptomatology will be considered as due to the service-connected anxiety disorder for rating purposes. 

The February 2002 psychiatric examination noted that in addition to the Veteran's previous complaint of impaired memory during panic attacks the Veteran also complained of having various somatic symptoms, e.g., shortness of breath and chest pain.  He also related that he had impaired sleep, i.e., insomnia but testified that he did not have depression.  He again was not receiving psychiatric treatment or taking medication of his psychiatric symptoms.  Although fully oriented and without evidence of hallucinations, delusions or cognitive deficit, he testified that he psychiatric symptoms placed stress on his social and marital life.  

Overall, these symptoms were consistent with his GAF score of 56 but do not reflect that he had an intermittent inability to perform work tasks, had depression or had an intermittent ability to perform occupational tasks or otherwise had such occupational and social impairment to more closely approximate the criteria for the next higher disability rating of 30 percent.  

A Rating In Excess of 50 Percent For An Anxiety Disorder Since September 10, 2010

The September 10, 2010, VA psychiatric examination reflects, as the Veteran reported at that time, an increase in the Veteran's psychiatric symptomatology.  He reported that his behavior was impacting negatively on his family, who had recommended that he seek psychiatric treatment.  Moreover, the examination revealed unusual psychomotor activity, with hand wringing and rapid speech.  Although his affect was appropriate, he was easily distracted and confused.  Despite otherwise being fully oriented, he had a rambling thought process and had a mildly impaired recent memory, including names of people and information conveyed to his from his wife.  He further stated that his panic episodes occurred several times a week, causing him to be unable to function for 10 to 20 minutes at a time.  Thus, despite having a GAF score of only 56, as was found on the psychiatric rating examination in 2002, the findings on the 2012 examination do reflect an increase in psychiatric symptoms causing social and occupational impairment.  

However, the evidence does not show that since September 10, 2010, the Veteran has had spatial disorientation, neglect of personal hygiene, near continuous panic attacks, suicidal or homicidal ideation or obsessional rituals which interfere with routine activities or affect independent, appropriate and effective functioning, as required to more closely approximate the criteria for a higher disability rating of 70 percent.  

Right Shoulder Distal Clavicle Resection - Initial 10 percent Rating

Ratings for a joint based on limitation of motion require consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  In other words, ratings based on limited motion do not ipso facto include or subsume the other rating factors in §§ 4.40 and 4.45, e.g., pain, functional loss, fatigability, and weakness.  Thus, a higher rating may be assigned if there is additional limitation of motion from pain or limited motion on repeated use of the joint.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Also with any form of arthritis, painful motion is factor to be considered.  Painful motion of a joint with peri-articular pathology is to be at rated at least at the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  The injured hand, or the most severely injured hand, of an ambidextrous individual will be considered the dominant hand for rating purposes.  38 C.F.R. § 4.69.  

Under 38 C.F.R. § 4.71a, DC 5200, ankylosis of the scapulohumeral articulation (which moves as one piece), when in a favorable position, with abduction to 60 degrees, and ability to reach the mouth and head is retained, a 30 percent evaluation is warranted for the major extremity and 20 percent for the minor extremity.  When in an intermediate position between favorable and unfavorable, 40 percent is warranted for the major extremity and 30 percent for the minor extremity.  When in an unfavorable position, with abduction limited to 25 degrees from the side, a 50 percent evaluation is assigned for the major extremity and 40 percent for the minor extremity.  

Ankylosis is immobility and consolidation of a joint due to disease, injury or surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (memorandum decision); Nix v. Brown, 4 Vet. App. 462, 465 (1993); and Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  Ankylosis is stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).  

Under 38 C.F.R. § 4.71a, DC 5201, limitation of an arm at the shoulder level warrants the minimum 20 evaluation, whether it is the major or minor extremity.  When motion is limited to midway between the side and shoulder level, a 30 percent evaluation is warranted for the major extremity and 20 percent for the minor extremity.  When motion is limited to 25 degrees from the side, a 40 percent evaluation is warranted for the major extremity and 30 percent for the minor extremity.  

In Lineberger v. Brown, 5 Vet. App. 367, 370 (1993) the United States Court of Appeals for Veterans Claims noted that as the minimum 20 percent rating for limited shoulder motion, it should be clarified whether that rating is a result of limitation of motion of abduction only, or whether both limitation of motion of flexion and abduction are required.  However, in Mariano v. Principi, 17 Vet. App. 305, 317 - 18 (2003) the Court clarified that for a 20 percent rating under DC 5201 the applicable plane of motion was not to be measured by limitation of motion of abduction alone to the shoulder level because 38 C.F.R. § 4.71, Plate I listed both abduction and forward elevation (flexion) as shoulder-arm movements.  DC 5201 did not specifically identify the plane of motion (although DC 5200 did refer to abduction), and the title of DC 5201 was "Arm, limitation of motion of" and appeared to be generic without specifying limitation based solely on abduction.  The Court left open the question of whether the ratings in DC 5201 required limitation in all planes or limitation in any one plane but the Court noted that it would be very difficult to satisfy DC 5201 if limitation were required in all planes.  So, here, the Board concludes that for rating under DC 5201 the limitation of motion may be in any one plane of motion, e.g., abduction or forward elevation (flexion).  

Although 38 C.F.R. § 4.59, entitled "Painful Motion," begins by stating that "[w]ith any form of arthritis," its purpose is "to recognize actually painful, unstable, or mal-aligned joints" as warranting at least a minimum compensable rating because 38 C.F.R. § 4.59 is devoid of any requirement that pain be arthritis related."  Burton v. Shinseki, 25 Vet. App. 1 (2011) (per curiam) (decided August 4, 2011).  Thus, 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis; rather, it is applicable "[w]hen § 4.59 is raised by the claimant or reasonably raised by the record, in non-arthritis contexts."  Burton, at slip op. at 6 (dealing with a claim for an increased rating for residuals of shoulder surgery and rejecting the concept of separate ratings for both limited abduction and limited flexion of the same shoulder, under 38 C.F.R. § 4.14 (prohibition against pyramiding)). 

Under 38 C.F.R. § 4.71a, DC 5202, a 20 percent is warranted for impairment of the humerus, regardless of whether the major or minor extremity is affected, when there is either malunion with moderate deformity or when there are recurrent dislocations of the scapulohumeral joint which are infrequent and there is guarding of movement only at the shoulder level.  

Under 38 C.F.R. § 4.71a, DC 5203, malunion of the clavicle or scapula, or nonunion without loose movement, of the major or minor extremity warrants a 10 percent evaluation (or impairment may be rated on the basis of impaired function of a contiguous joint).  Nonunion with loose movement, or dislocation, of the clavicle or scapula of the major or minor extremity warrants a 20 percent evaluation (or impairment may be rated on the basis of impaired function of a contiguous joint).   

Normal forward elevation of a shoulder (flexion) as well as normal abduction (movement of the arm away from the side) are to 180 degrees.  Normal internal and external rotation are to 90 degrees.  38 C.F.R. § 4.71, Plate 1 (2009).  

After a thorough review of the entire record, the Board finds that the Veteran's shoulder disability has been appropriately evaluated as 10 percent disabling since service discharge and does not warrant a higher disability rating at any time since his service discharge.  

The Veteran is right handed.  Repeated testing of motion, in both flexion and abduction, of the right shoulder has shown that he does not have a compensable degree of limitation of motion in that shoulder.  Moreover, there is no evidence of ankylosis, malunion, nonunion, dislocations, loose movement or guarded movement.  

Moreover, the postoperative scarring of the right shoulder is assigned a separate 10 percent disability rating. 

Thus, the Board concludes that the record as a whole does not show persistent symptoms that equal or more nearly approximate the criteria for an evaluation higher than 10 percent for the right shoulder at any time since the day after service discharge.  See Fenderson, Id.  In other words, the Veteran's shoulder disability has been no more than 10 percent disabling since service discharge, so his rating cannot be further "staged" because the 10 percent rating is his greatest level of functional impairment since service discharge.  

Thus, in conclusion, the Board concludes that an initial disability rating in excess of 10 percent for the service-connected right shoulder disorder is not warranted at any time since the day after service discharge.  


Rating Criteria for Patellofemoral Syndrome

Ratings for a joint based on limitation of motion require consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  In other words, ratings based on limited motion do not ipso facto include or subsume the other rating factors in §§ 4.40 and 4.45, e.g., pain, functional loss, fatigability, and weakness.  Thus, a higher rating may be assigned if there is additional limitation of motion from pain or limited motion on repeated use of the joint.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Also with any form of arthritis, painful motion is factor to be considered.  Painful motion of a joint with peri-articular pathology is to be at rated at least at the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

Here, the service-connected knee disabilities were initially rated analogously as osteomalacia (DC 5014), which, in turn, is rated under DC 5003 as degenerative arthritis.  However, all other possible DCs applicable to the knee will also be considered.  

DC 5003 provides three rating methods for rating degenerative arthritis.  First, when there is X-ray evidence rate based on limited motion under the appropriate DCs for the specific joint or joints involved.  Second, when motion is not limited or limited only to a noncompensable degree, a minimum, rating of 10 percent is assigned for each major joint or group of minor joints affected by limitation of motion, to be combined not added.  Limited motion must be confirmed by swelling, muscle spasm or satisfactory evidence of painful motion.  Third, when there is no limited motion but X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, 10 percent is warranted but if there are occasional incapacitating exacerbations 20 percent is warranted.  

With respect to the first method, the appropriate DCs to rated limited motion of a knee are DC 5260, which provides for a minimum, 10 percent, compensable rating for flexion of a knee limited to 45 degrees; and DC 5261, which provides for a minimum, 10 percent, compensable rating for extension of a knee limited to 10 degrees.  

The second method for rating degenerative arthritis under DC 5003 provides that with no limitation of motion or when the limitation of motion of the specific joint or joints involved is noncompensable, even if due to pain, under the appropriate DCS, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  

However, merely having pain throughout the entire range of motion of a major joint, or groups of minor joints, does not warrant a maximum rating.  Rather, any such painful motion must be shown to produce actual functional limitation.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); 2011 WL 3672294 at *6, *7.  

The Court in Mitchell clarified that the Court's prior decisions in Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991); Hicks v. Brown, 8 Vet. App. 417 (1995); and Powell v. West, 13 Vet. App. 31 (1999) do not: (1) apply a broad principle-that painful motion is limited motion-to the DCs measuring limitation of motion, or (2) conclude that the appropriate remedy for painful motion is a maximum disability rating for limitation of motion.  Mitchell, 25 Vet. App. 32 (2011); 2011 WL 3672294 at *7-9.  Taken in context, these cases establish simply that a veteran is entitled to a minimum 10 percent rating under the second part of DC 5003 when there is painful motion and X-ray evidence of degenerative arthritis, but where range of motion is not actually limited to a compensable degree.  Id.; 2011 WL 3672294 at *9 (In Mitchell, Id., the veteran had already had a minimum 10 percent rating but it was clarified that "the presence of pain was only one of several factors that led the Court to reverse the Board's decision" in Powell and that the veteran in Powell had, aside from pain, documented and severe limitation of motion of his spine.)  

In sum, Mitchell held that pain on motion is not, itself, "functional loss," but "may result in functional loss ... only if it limits the ability 'to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance'."  Id. at *5 (quoting 38 C.F.R. § 4.40). 

Separate ratings for limitation of motion in flexion and in extension of a knee may be assigned.  See VAOGPREC 9-2004 (September 17, 2004).  Also, a compensable degree of limited motion under DCs 5260 and 5261 need not be shown; rather, a compensable rating may be granted, in addition to a rating for instability under DC 5257, if there is X-ray evidence of arthritis and also painful motion under 38 C.F.R. § 4.59.  

38 C.F.R. § 4.71a, DC 5260 (limitation of flexion of the leg) provides that a 10 percent evaluation is warranted for flexion limited to 45 degrees.  A 20 percent evaluation is warranted for flexion limited to 30 degrees and a 30 percent evaluation is warranted for flexion limited to 15 degrees.  

38 C.F.R. § 4.71a, DC 5261 (limitation of extension of the leg) provides for a 10 percent evaluation when extension is limited to 10 degrees.  A 20 percent evaluation is warranted for extension limited to 15 degrees; a 30 percent evaluation is warranted for extension limited to 20 degrees.  

Normal range of motion of the knee is 0 degrees of extension and 140 degrees of flexion.  See 38 C.F.R. § 4.71, Plate II.

38 C.F.R. § 4.71a, DC 5257 provides that a 10 percent disability rating is warranted for slight recurrent subluxation or lateral instability; a 20 percent disability rating is warranted for moderate recurrent subluxation or lateral instability; and 30 percent disability rating is assigned for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, DC 5257. 

38 C.F.R. § 4.71a, DC 5258 provides that a 20 percent evaluation, the highest and only rating available under that schedular provision, is assigned where there is evidence of dislocated cartilage, with frequent episodes of "locking," pain, and effusion into the knee joint.

Symptomatic residuals of removal of a semilunar cartilage warrant a maximum 10 percent rating.  38 C.F.R. § 4.71a, DC 5259.  Ratings under DC 5259 require consideration of 38 C.F.R. §§ 4.40 and 4.45 because removal of a semilunar cartilage may result in complications producing loss of motion.  VAOGCPREC 9-98.  38 C.F.R. § 4.71a, DC 5256 provides that favorable ankylosis of a knee, at an angle in full extension, or in slight flexion between 0 degrees and 10 degrees warrants a minimum rating of 30 percent.  38 C.F.R. § 4.71a, DC 5262 provides that malunion of the tibia or fibula with slight knee disability warrants a 10 percent rating; with moderate knee disability 20 percent is assigned; and with marked knee disability a 30 percent rating is assigned.  

The words "slight", "moderate" and "severe" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6. 

38 C.F.R. § 4.71a, DC 5263 provides that genu recurvatum with weakness and insecurity in weight-bearing objectively demonstrated, warrants a 10 percent rating. 

Patellofemoral pain syndrome (chondromalacia of patella, retropatellar pain syndromes, patellofemoral syndrome) are a group of disorders characterized by anterior knee pain between the patella and the femur, especially on climbing or descending stairs or on squatting.  There may be deep tenderness on palpation and pressure on the patella, crepitus on motion, a grinding sensation behind the patella, and occasionally swelling.  68 Fed. Reg. 7018 (February 11, 2003).

At the April 2005 Board hearing the Veteran's service representative requested that the Veteran be assigned separate compensable ratings under the holdings of VA General Counsel 23-97 and 9-98.  

Initial 10 percent For Patellofemoral Syndrome Of The Left Knee

The Veteran complains of pain in the left knee, particularly upon extensive use of the knee; however, he does not use any assistive device on a continuous basis as an ambulatory aid.  While on physical examination he had crepitus in that knee, he was able to fully extend the left knee and flexion was not limited to a compensable degree, even when considering the limiting impact or affect of painful motion.  Moreover, with repetitive motion there was no further loss of motion.  Although the Veteran's complaints included stiffness as well as instability of the right knee, on examination there was no locking or instability.  

The Board has considered the statements and testimony of the Veteran as to dysfunction due to his numerous knee complaints, as well as his time missed from work to attend medical appointments or physical therapy.  However, the subjective complaints are not in keeping with the physical findings on the official examinations which found that he had pain on repetitive motion but, on the other hand, he had no fatigue, weakness, lack of endurance or incoordination.  Furthermore, there was no limitation of motion upon repetitive motion.  

Also, while the Veteran testified or has otherwise stated that he has locking and instability of the knee, and also sometimes used a knee brace.  While the 2002 examination indicated that he leaned to the right in order to favor the left knee, the evidence otherwise shows that his gait has consistently been described a normal and that he had good range of motion and normal motor strength, and no locking or instability.  Also, X-rays have found no significant amount of arthritis.  

Upon review of the medical evidence of record, the Board finds that the Veteran's left knee disability does not warrant a rating higher than 10 percent.  The rating examinations have shown the Veteran is able to fully extend the knee (i.e., 0 degrees) and there is no showing that flexion is limited to 30 degrees or less, the requirement for at least a 20 percent rating under DC 5260.  Likewise, the examination does do not show extension limited to 15 degrees or less, the requirement for at least a 20 percent rating under DC 5261.  As to this, the Board notes that the Veteran's complaint of pain in the knee, including painful motion, is encompassed in the current 10 percent rating which is assigned.  

The Board has considered whether the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59 and the Court's holding in DeLuca would afford the Veteran a higher evaluation - based on the extent of his pain or painful motion, or both.  Here, however, the rating examinations have not shown that the Veteran has further loss of motion with repetitive motion. 

VA's General Counsel has held that, under certain circumstances, a separate disability evaluation may be assigned for arthritis of the knee under DC 5003 in addition to the rating for instability under DC 5257. VAOPGCPREC 9-98 (August 14, 1998) and VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997).  Nevertheless, since the Veteran has no instability, these precedent General Counsel opinions do not apply to the facts of this particular case. 

In addition, the Board notes that the documented range of motion findings do not warrant the assignment of separate ratings for limitation of flexion and extension of the knee, because the Veteran does not have a compensable degree of limited motion in either flexion or extension and, thus, doing so would not avail the Veteran of a combined rating in excess of 10 percent.  38 C.F.R. § 4.25; VAOPGCPREC 9-04.

For all of the foregoing reasons, the Board finds that during this appeal the service-connected patellofemoral syndrome of the left knee has not been more than 10 percent disabling, so there is no basis for staged rating of the disability under consideration, pursuant to Fenderson (cited above); and that a disability rating in excess of 10 percent for must be denied.  

Initial 10 percent For Patellofemoral Syndrome Of The Right Knee

As with the Veteran's left knee, the pertinent evidence in this case relative to his right knee reflects complaints of right knee pain, particularly upon extensive use of the knee; however, he does not consistently use any assistive device as an ambulatory aid.  On examinations he has had full extension of the right knee and flexion is not limited to a compensable degree, even with motion being limited by pain.  Also, with repetitive motion there was no further loss of motion.  Although his complaints included stiffness as well as instability of the right knee, repeated examinations have not found any locking or instability.  

The Board has considered the statements and testimony of the Veteran as to dysfunction due to his numerous knee complaints, as well as his time missed from work to attend medical appointments or physical therapy.  However, the subjective complaints are not in keeping with the physical findings on examinations which have found that he while he has pain on repetitive motion; on the other hand, he has no fatigue, weakness, lack of endurance or incoordination.  Furthermore, there was no limitation of motion upon repetitive motion.  

Moreover, the evidence shows that his gait is normal and that he has both good range of motion and normal motor strength as well as no X-ray evidence of a significant degree of arthritis.  

The Board finds that the Veteran's right knee disability does not warrant a rating higher than 10 percent.  The rating examinations have shown the Veteran is able to fully extend the knee (i.e., 0 degrees) and there is no showing that flexion is limited to 30 degrees or less, the requirement for at least a 20 percent rating under DC 5260.  Likewise, the examination does do not show extension limited to 15 degrees or less, the requirement for at least a 20 percent rating under DC 5261.  As to this, the Board notes that the Veteran's complaint of pain in the knee, including painful motion, is encompassed in the current 10 percent rating which is assigned.  

The Board has considered whether the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59 and the Court's holding in DeLuca would afford the Veteran a higher evaluation - based on the extent of his pain or painful motion, or both.  Here, however, the rating examinations have not shown that the Veteran has further loss of motion with repetitive motion. 

VA's General Counsel has held that, under certain circumstances, a separate disability evaluation may be assigned for arthritis of the knee under DC 5003 in addition to the rating for instability under DC 5257. VAOPGCPREC 9-98 (August 14, 1998) and VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997).  Nevertheless, since the Veteran has no instability, these precedent General Counsel opinions do not apply to the facts of this particular case. 

In addition, the Board notes that the documented range of motion findings do not warrant the assignment of separate ratings for limitation of flexion and extension of the knee, because the Veteran does not have a compensable degree of limited motion in either flexion or extension and, thus, doing so would not avail the Veteran of a combined rating in excess of 10 percent.  38 C.F.R. § 4.25; VAOPGCPREC 9-04.

For all of the foregoing reasons, the Board finds that during this appeal the service-connected patellofemoral syndrome of the right knee has not been more than 10 percent disabling, so there is no basis for staged rating of the disability under consideration, pursuant to Fenderson (cited above); and that a disability rating in excess of 10 percent for must be denied.  

Forehead Scar

The rating criteria in effect prior to August 30, 2002, provided under Diagnostic Code7800 that disfiguring scars of the head face or neck warranted a noncompensable rating when slight and warranted a 10 percent rating when moderately disfiguring.  A 30 percent rating was warranted then severe, especially if producing a marked and unsightly deformity of eyelids, lips, or auricles.  A note to Diagnostic Code 7800 provided that when in addition to tissue loss and cicatrization there is marked discoloration, color contrast, or the like, the 50 percent rating under DC 7800 may be increased to 80percent , the 30 percent to 50 percent, and the 10 percent to 30percent.  The most repugnant, disfiguring conditions, including scars and diseases of the skin, may be submitted for central office rating, with several unretouched photographs.

Scars which were superficial, poorly nourished, with repeated ulceration warranted a 10 percent rating.  Diagnostic Code 7803.  Scars which were superficial, tender and painful on objective demonstration warranted a 10 percent rating.  Diagnostic Code 7804.  Other scars were rated on the basis of limitation of function of the part affected.  Diagnostic Code 7805.  

Under the rating criteria which became effective on August 30, 2002, for the evaluation of disfiguring scars of the head, face or neck, Note 1 to Diagnostic Code 7800 provides that consideration is to be given to eight (8) characteristic of disfigurement.  These are:

	(1) scar 5 or more inches (13 or more centimeters (cms.)) in length;
	(2) scar at least one-quarter (1/4) inch (.06 cms.) wide at widest part;
	(3) surface contour of scar elevated or depressed on palpation;
	(4) scar adherent to underlying tissue;
	(5) skin hypo- or hyper-pigmented in an area exceeding six (6) square (sq.) 
		inches (39 sq.cms.)
      (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
      exceeding six (6) sq. inches (39 cms.)
      (7) underlying soft tissue missing in an area exceeding six (6) sq. inches 
      (39 sq. cms.)
	(8) skin indurated and inflexible in an area exceeding six (6) sq. inches 
      (39 sq. cms.).  

38 C.F.R. § 4.118, Diagnostic Code 7800. 

A 10 percent rating is warranted for disfiguring scars of the head, face or neck which have one of the eight (8) characteristics of disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800.  

With visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement, a 30 percent rating is warranted.  

A deep scar is one associated with underlying soft tissue damage and a superficial scar is not so associated.  See generally notes to Diagnostic Codes 7800 thru 7804.  A 10 percent rating is the only and maximum rating for scars which are superficial and unstable.  38 C.F.R. § 4.118, Diagnostic Code 7803.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note 1 to Diagnostic Code7803.  A 10 percent rating is the only and maximum rating for scars which are superficial and painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 7804.  Other scars (not covered in Diagnostic Codes 7800 through 7804) are to be rated on the basis of limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805.  

Effective October 23, 2008, the rating criteria for the evaluation of scars were changed.  

Under the rating criteria that became effective October 23, 2008, DC 7800 sets for rating criteria for evaluations based on disfigurement (on the basis of the number of characteristics of disfigurement) due to burn scars, scars due to other causes, or other disfigurement of the head, face, or neck.  

Note 1 to DC 7800 set forth the 8 characteristics of disfigurement, as were previously set forth in the criteria which became effective August 30, 2002.  

However, the revision on October 23, 2008, added three additional notes to DC 7800.  Note 3 provides that unretouched color photographs are to be taken into consideration when evaluating under these criteria.  Note 4 provides for separate evaluation of disabling effects other than disfigurement that are associated with individual scar(s) of the head, face, or neck, such as pain, instability, and residuals of associated muscle or nerve injury, under the appropriate DCs, for combination under 38 C.F.R. § 4.25.  And Note 5 provides that the characteristic(s) of disfigurement may be caused by one scar or by multiple scars; the characteristic(s) required to assign a particular evaluation need not be caused by a single scar in order to assign that evaluation.   

In this regard, Note 4 is consistent with the holding by the United States Court of Appeals for Veterans Claims that "conditions are to be rated separately unless they constitute the 'same disability' or the 'same manifestation' under 38 C.F.R. § 4.14."  Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  

An Initial Compensable Rating For a Forehead Scar from October 1, 1999, to September 15, 2010

Prior to the September 16, 2010, VA examination the evidence showed only that the Veteran had a scar of the forehead.  The November 1999 VA examination found that the scar was small and well healed.  There was otherwise no evidence that the scar was anything other than asymptomatic.  That is, there was no evidence that the scar was depressed, keloid, elevated, tender or painful, adherent to any underlying tissue or that there was any loss of underlying soft tissue.  Likewise, the evidence did not establish that the scar was productive of any disfigurement or that, under the criteria which became effective in 2002, the scar met any of the eight characteristics of disfigurement.  Furthermore, the scar was not poorly nourished or repeatedly ulcerated and did not infer with any bodily function.  

Accordingly, prior to September 16, 2010, a compensable rating for the forehead scar was not warranted.  

A Rating In Excess of 10 Percent For a Forehead Scar Since September 16, 2010

It was not until the VA examination of September 16, 2010, that the Veteran is shown to have any of the eight characteristics of disfigurement.  That examination revealed that the width of the scar on the Veteran's forehead was 0.10 cms. wide, and this is the only characteristic of the eight possible characteristics which the Veteran clearly meets.  While the scar did cause some itching, this was only when he would sweat during the summer and otherwise the scar was superficial and nonpainful.  Moreover, it was not keloid, elevated or depressed and there was no skin breakdown, inflammation, edema, abnormal texture, induration, inflexibility or adherence.  There was also no loss of underlying soft tissue.  

Moreover, while the scar was slightly discolored, being a bit lighter than the surrounding tissue, it did not involve an area exceeding 6 sq. inches (39 sq.cms.).  Furthermore, upon reviewing the color photographs taken at the time of the September 16, 2010, examination the Board finds that the residual scar is barely discernible and certainly not productive of any distortion or asymmetry or deserving of the next higher disability rating of 30 percent.  Indeed, the Veteran has never even alleged that the scar is actually productive of any disfigurement or functional impairment.  

Accordingly, since September 16, 2010, a rating in excess of 10 percent for the forehead scar has not been warranted.  

In reaching the determinations in this case, the Board finds that further staging of the ratings for the disabilities herein at issue is not warranted because the rating currently assigned represent the maximum schedular ratings warranted during the appropriate time spans.  See generally Fenderson, Id.  

Extraschedular Consideration

The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1).  This requires a comparison between the level of severity and the symptomatology of the disability with the schedular rating criteria and if the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or the Board must determine whether the claimant has an exceptional disability picture with such related factors such as those provided by regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

Because under 38 U.S.C.A. § 1155 the basis of disability ratings is the "reduction in earning capacity," any compensable rating encompasses employment interference.  The service-connected disabilities of the shoulder and both knees are orthopedic in nature.  Nevertheless, the primary complaint in this case which is pain is not, alone, sufficient to warrant a separate rating because the orthopedic component, by itself, when assigned a compensable rating, as here, contemplates the production of pain.  See Deluca, Id. and Mitchell v. Shinseki, No. 09-2169, slip op. at 8 (U.S. Vet. App. Aug. 23, 2011) (per curiam); 2011 WL 3672294 (Vet. App.).  

Comparing the Veteran's current disability levels and symptomatologies to the Rating Schedule, the degree of disability for each disorder is contemplated by the Rating Schedule and the assigned schedule ratings are adequate.  Specifically, a wide rating of signs and symptoms are contemplated in the applicable rating criteria, including pain, loss of motion, painful motion, muscle spasm, ankle jerks, and other neurological findings as to strength and sensory function.  

In fact, 38 C.F.R. § 4.40 requires consideration of functional loss, including  the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, pain, weakness, and atrophy.  Likewise, 38 C.F.R. § 4.45 requires consideration of, in part, incoordination, impaired ability to execute skilled movements, painful motion, swelling, deformity, disuse atrophy, instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing.  Also, 38 C.F.R. § 4.59 requires consideration of such matters as sciatic neuritis, unstable or mal-aligned joints, and crepitation.  

In determining the appropriate schedular rating for the service connection psychiatric disorder 38 C.F.R. § 4.126(a) requires consideration of the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  Indeed, that regulation specifically requires that a rating must be based on all the evidence that bears on occupational and social impairment and not solely on an examiner's assessment of the level of disability at the moment of the examination.  

Specifically, a wide range of factors as well as signs and symptoms are contemplated in the applicable rating criteria including the use of medication, decrease work efficiency, ability or inability to perform occupational tasks, routine behavior or self-care as well as symptoms such as anxiety, suspiciousness, panic attacks, chronic sleep impairment, memory impairment, impaired affect; circumstantiality, impaired speech; panic attacks; difficulty in understanding complex commands; impaired judgment; impaired abstract thinking; disturbances of motivation or mood; suicidal or homicidal ideation; obsessional rituals; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; delusions or hallucinations; behavior; being a persistent danger of hurting self or others; the degree of ability to perform activities of daily living; and the degree of orientation or disorientation.  Moreover, the evidence considered for rating purposes under § 4.130 is not restricted to the symptoms provided in the Rating Schedule; rather, VA must consider all relevant evidence.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  

Also, in determining the appropriate rating for the service-connected forehead scar, the Board has also considered numerous factors not only with respect to potential disfigurement but other factors such as whether there is any functional impairment (and there is none) and whether the scar is painful or otherwise symptomatic (which it is not). 

It is understandable that the Veteran has lost time from work and, as to this, the Board has considered his time lost from work due to receiving physical therapy and attending medical appointments, as well as difficulty performing his work-related duties.  However, all disability evaluations assigned under the regular schedular rating criteria are intended to compensate and encompass functional impairment in a work setting.  This is the Veteran's purpose of VA compensation.  

Accordingly, the Board finds that the Veteran's disability pictures have been sufficiently contemplated by the ratings schedule.  Since the available schedular evaluation adequately contemplate the levels of disability and symptomatology, the second and third questions posed by Thun become moot.  Thus, no referral for extraschedular consideration is required.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Lastly, in reaching these conclusions and for these reasons, the claims must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, because the Board finds that the preponderance of the evidence is against the Veteran's claim, this doctrine is not applicable in the current appeal.  38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  





ORDER

An initial compensable rating for an anxiety disorder from October 1, 1999, to February 12, 2002, is denied.  

A rating in excess of 10 percent for an anxiety disorder from February 13, 2002, to September 9, 2010, is denied.  

A rating in excess of 50 percent for an anxiety disorder since September 10, 2010, is denied. 

An initial rating in excess of 10 percent for residuals of resection of the distal clavicle of the right (major) shoulder is denied. 

An initial rating in excess of 10 percent for patellofemoral syndrome of the left knee is denied.  

An initial rating in excess of 10 percent for patellofemoral syndrome of the right knee is denied.  

An initial compensable rating for a forehead scar as a residual of a head injury from October 1, 1999, to September 15, 2010, is denied. 

A rating in excess of 10 percent for a forehead scar as a residual of a head injury since September 16, 2010, is denied.   


____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


